DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 17 May 2022 are herein acknowledged.  Claims 1-21 remain pending and are hereinafter examined on the merits. 

Claim Objections
Claim 21 is objected to because of the following informalities. Appropriate correction is required.
Regarding Claim 21, the phrase “perform real-time monitoring and real-time guidance” should be changed to “perform a real-time monitoring and a real-time guidance.”
The phrase “real-time critical feedback in lines 8-9 should be changed to “a real-time critical feedback.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 11, the phrase “data acquirer” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “acquirer” is a generic place holder that is coupled with the functional language where the claim recites “to synchronize.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
Here, according to the specification of the instant application, a data acquirer is shown in Fig. 1 and Fig. 8B as a box. The specification further discloses “The EAT system may include a data acquirer coupled to the EP generator, … to synchronize the ultra-short EPs with the acoustic signals,” (see Spec. [0028]), and “The data acquirer 125 synchronizes the ultra-short EPs with the acoustic signals” (see Spec. [0048]). However, the specification is silent as to the structure or type of the claimed data acquirer. For the purpose of the examination, the Examiner would assume that the “data acquirer” refers to a processor or computer that is capable of receiving/transmitting signals/data. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, the original Specification is silent as to the corresponding structure of the claimed “data acquirer.”  According to the specification of the instant application, a data acquirer is shown in Fig. 1 and Fig. 8B as a box. The specification further discloses “The EAT system may include a data acquirer coupled to the EP generator, … to synchronize the ultra-short EPs with the acoustic signals,” (see Spec. [0028]), and “The data acquirer 125 synchronizes the ultra-short EPs with the acoustic signals” (see Spec. [0048]). However, the structure or the type of a “data acquirer” remains unclear. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement. For the purpose of the examination, the Examiner would assume that the “data acquirer” refers to a processor or computer that is capable of receiving/transmitting signals/data.
Regarding Claim 21, the Specification of the instant application is silent as to the scope of the phrase “external imaging.” It is notable that any negative limitation or exclusionary proviso must have basis in the original disclosure. (see MPEP 2173.05(i)). Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.

Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, it is unclear what the Applicant deems as a “data acquirer” that synchronizes signals. According to the specification of the instant application, a data acquirer is shown in Fig. 1 and Fig. 8B as a box. The specification further discloses “The EAT system may include a data acquirer coupled to the EP generator, … to synchronize the ultra-short EPs with the acoustic signals,” (see Spec. [0028]), and “The data acquirer 125 synchronizes the ultra-short EPs with the acoustic signals” (see Spec. [0048]). For the purpose of the examination, regarding the “data acquirer,” the Examiner will assume that the “data acquirer” refers to a processor or computer that is capable of receiving/transmitting signals/data.
Regarding Claim 21, it is unclear whether the phrase “external imaging” refers to traditional imaging modalities to be used with the system or other types of imaging systems for monitoring a treatment procedure. For the purpose of advancing the prosecution, the Examiner will assume that the phrase “external imaging” may refer to traditional methods of medical imaging such as ultrasound imaging that requires transmitting signals and receiving the echo of the signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0266438 A1), in view of Wen (US 6,645,144 B1), and further in view of Gehl (US 20090254019 A1).
Regarding Claim 1, Sano discloses A method of monitoring an electrotherapy treatment applied to a subject in need of such treatment ([0006] wherein “a system and method of treating infiltrative cancer cells” is introduced; Fig. 6, wherein an imaging device 30 is provided), the method comprising: 
… administering the electrotherapy treatment to the tissue as a plurality of ultra-short electric pulses (EPs) ([0015] applying “nanosecond-order pulses with microsecond order pulses” that can be considered as ultra-short pulses that target cancer cells); 
constructing tomographic images … while the electrotherapy treatment is being applied to the subject, the tomographic images representing a location … in the tissue (Fig. 6, #30; [0143] “Examples of imaging devices 30 include ultrasonic, CT, MRI and fluoroscopic devices as are known in the art” that can be interpreted as using tomographic imaging by sections or sectioning; [0143] wherein the lesion [a location] can be viewed in real-time that can be interpreted as monitoring the lesion while the treatment is being applied); and 
… [adjusting] the electrotherapy treatment based on the location of the electric field represented in the tomographic images ([0145] “The treatment planning module 54 can display the progress of the treatment in real time … . This information can be displayed in a manner such that it can be used for example by a treating physician to determine whether the treatment was successful and/or whether it is necessary or desirable to re-treat the patient” in which retreating the patient can be interpreted as adjusting the electrotherapy treatment).
However, Sano is silent as to positioning an ultrasound transducer probe adjacent to a tissue of the subject; … detecting, using the ultrasound transducer probe, acoustic signals induced by an electric field generated in a vicinity of the tissue in response to the electrotherapy treatment; and constructing … images from the acoustic signals … representing a location of the electric field in the tissue … repositioning the treatment … .
Wen teaches positioning an ultrasound transducer probe adjacent to a tissue of the subject (Fig. 3, #76; Col. 9, Lines 46-50 wherein the acoustic receiver can be a piezoelectric transducer that can be considered as an ultrasonic transducer; Fig.3, #64 wherein the probe is positioned adjacent to the specimen); … detecting, using the ultrasound transducer probe, acoustic signals induced by an electric field generated in a vicinity of the tissue in response to the electrotherapy treatment; and constructing … images from the acoustic signals … representing a location of the electric field in the tissue. (Fig. 3, #76 transducer/acoustic receiver; Fig. 3, wherein a method of reverse electroacoustic imaging is provided in which the transducer #76 only used as an acoustic receiver in contrast to traditional ultrasound imaging that utilizes transducers that transmit and receive and visualize the echo of the transmitted signal; Fig. 3 further shows acoustic waves #93 generated as a result of electric pulses in the specimen; Col. 7, Line 54-Col. 8, Line 12 where the method of reverse electroacoustic imaging is introduced by inducing acoustic signals in the subject by the use of electric pulses that generate electromagnetic fields; Col. 8, Lines 7-12 wherein an image is formed and displayed which are representative of the induced acoustic waves generated as a result of changes in the electromagnetic field).
Similar to Sano, Wen discloses a method of electrical stimulation in which a subject can be targeted with electrical pulses (see Wen, Fig. 6 in which #62 applies voltage to the specimen via electrodes). Based on these electrical pulses, Wen provides a “reverse electroacoustic imaging” system which is an imaging technique that visualizes electroacoustic characteristic of the subjects (see Wen, Col. 7, Lines 54-65). Wen further contrasts the benefits of electroacoustic-based imaging with other conventional methods, such as ultrasound imaging and thermoacoustic imaging, and provides that the proposed  “reverse electroacoustic imaging” is capable of visualizing specific electroacoustic properties of the subject that might reveal further information of interest (see Wen, Col. 1, Line 35-Col. 2, Line 3). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the naturally generated acoustic wave induced by electrical pulses during electroporation therapy to modify the imaging modality of the electroporation system, as taught by Sano, to be an acoustic receiver with no additional traditional imaging modalities, like taught by Wen,  in order to monitor the process of electroporation and provide additional information about the properties and changes in the targeted subject based on electroacoustic properties of the tissue.
Gehl teaches repositioning an electrotherapy treatment in order to cover the entire targeted tissue ([0108] “the reach of the electrodes may be expanded by a turning of the tip 13 or a combination of a turning of the shaft and a tipping of the tip 13 (when the electrodes are in retracted position in the shaft) Thereby the applied electrical field can be repositioned, in a sequence until the entire target tissue may be covered. Further the direction of the outlet of the delivery channel may be altered in order to provide for a more precise delivery of a therapeutical molecule solution.”).
Therefore, It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application of the electroporation system or the method of adjustment of the therapy, as taught by Sano and modified by Wen, to further include a step of repositioning the electrotherapy treatment by repositioning the electrical field, like taught by Gehl, in order to cover the entire targeted tissue (see Gehl, [0108]).
Regarding Claim 2, Sano further discloses wherein the electrotherapy treatment is electroporation ([0127] wherein the pulses may trigger electroporation).
Regarding Claim 3, Sano further discloses wherein the electrotherapy treatment is electrochemotherapy (ECT). ([0309] wherein “This characteristic anti-vascular effect of electroporation based therapies has been utilized in electro-chemotherapy (ECT) to treat bleeding metastasis).
Regarding Claim 4, Sano further discloses wherein the electrotherapy treatment is muscular electrostimulation. ([0379] wherein “The individual pulses are applied in alternating polarity to reduce muscle contractions”).
Regarding Claim 5, Sano further discloses wherein the ultra-short EPs are in a range of 1 picosecond (ps) to 100 microseconds (ps). ([0161] “a pulse length in the range of about 1 μs to 1 ms”).
Regarding Claim 6, Sano further discloses wherein the ultra-short EPs have a voltage intensity in a range of 1 volt (V) to 5,000 V. ([0161] an electric field distribution for each conductive wire pair and/or across a treatment region ranging from about 5-5,000 V/cm).
Regarding Claim 7, Sano further discloses wherein the ultra-short EPs have a frequency in a range of 1 Hertz (Hz) to 100,000 Hz. ([0161] a frequency of pulse application ranging from about 0.001-100 Hz; a frequency of pulse signal ranging from about 0-100 MHz).
Regarding Claim 8, Sano further discloses adjusting the electrotherapy treatment based on the location of the electric field represented in the tomographic images. ([0145] “The treatment planning module 54 can display the progress of the treatment in real time … . This information can be displayed in a manner such that it can be used for example by a treating physician to determine whether the treatment was successful and/or whether it is necessary or desirable to re-treat the patient” in which retreating the patient can be interpreted as adjusting the electrotherapy treatment).
Regarding Claim 9, Sano discloses An electric-field-inducted acoustic tomography (EAT) system comprising: 
an electric pulse (EP) generator configured to generate a plurality of ultra-short Eps ([0015] applying “nanosecond-order pulses with microsecond order pulses” that can be considered as ultra-short pulses that target cancer cells); 
electrodes coupled to the EP generator and configured to administer an electrotherapy treatment to a tissue of a subject via the ultra-short Eps (Fig. 6, #10, #22); …
a tomographic imager configured to construct tomographic images … , and wherein the tomographic imager is configured to construct the tomographic images during the electrotherapy treatment to enable monitoring of the electrotherapy treatment (Fig. 6, #30; [0143] “Examples of imaging devices 30 include … CT [computed tomography], MRI and fluoroscopic devices as are known in the art”; [0143] wherein the lesion [a location] can be viewed in real-time), and
wherein the EAT system is configured to … [adjust] the electrotherapy treatment based on the location of the electric field represented in the tomographic images ([0145] “The treatment planning module 54 can display the progress of the treatment in real time … . This information can be displayed in a manner such that it can be used for example by a treating physician to determine whether the treatment was successful and/or whether it is necessary or desirable to re-treat the patient” in which retreating the patient can be interpreted as adjusting the electrotherapy treatment).
However, Sano is silent as to an ultrasound transducer probe configured to detect acoustic signals induced by an electric field generated in the tissue of the subject in response to the electrotherapy treatment; and … [image construction] from the acoustic signals induced by the electric field, wherein the tomographic images represent the electric field … repositioning the electrotherapy treatment … .
Wen teaches an ultrasound transducer probe (Fig. 3, #76; Col. 9, Lines 46-50 wherein the acoustic receiver can be a piezoelectric transducer that can be considered as an ultrasonic transducer) configured to detect acoustic signals induced by an electric field generated in the tissue of the subject in response to the electrotherapy treatment; and … [image construction] from the acoustic signals induced by the electric field, wherein the tomographic images represent the electric field (Fig. 3, #76 transducer/acoustic receiver; Fig. 3, wherein a method of reverse electroacoustic imaging is provided in which the transducer #76 only used as an acoustic receiver in contrast to traditional ultrasound imaging that utilizes transducers that transmit and receive and visualize the echo of the transmitted signal; Fig. 3 further shows acoustic waves #93 generated as a result of electric pulses in the specimen; Col. 7, Line 54-Col. 8, Line 12 where the method of reverse electroacoustic imaging is introduced by inducing acoustic signals in the subject by the use of electric pulses that generate electromagnetic fields; Col. 8, Lines 7-12 wherein an image is formed and displayed which are representative of the induced acoustic waves generated as a result of changes in the electromagnetic field).
Similar to Sano, Wen discloses a system of electrical stimulation in which a subject can be targeted with electrical pulses (see Wen, Fig. 6 in which #62 applies voltage to the specimen via electrodes). Based on these electrical pulses, Wen provides a “reverse electroacoustic imaging” system which is an imaging technique that visualizes electroacoustic characteristic of the subjects (see Wen, Col. 7, Lines 54-65). Wen further contrasts the benefits of electroacoustic-based imaging with other conventional methods, such as ultrasound imaging and thermoacoustic imaging, and provides that the proposed  “reverse electroacoustic imaging” is capable of visualizing specific electroacoustic properties of the subject that might reveal further information of interest (see Wen, Col. 1, Line 35-Col. 2, Line 3). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the naturally generated acoustic wave induced by electrical pulses during electroporation therapy to modify the imaging modality of the electroporation system, as taught by Sano, to be an acoustic receiver with no additional traditional imaging modalities, like taught by Wen, in order to monitor the process of electroporation and provide additional information about the properties and changes in the targeted subject based on electroacoustic properties of the tissue.
Gehl teaches repositioning the electrotherapy treatment in order to cover the entire targeted tissue ([0108] “the reach of the electrodes may be expanded by a turning of the tip 13 or a combination of a turning of the shaft and a tipping of the tip 13 (when the electrodes are in retracted position in the shaft) Thereby the applied electrical field can be repositioned, in a sequence until the entire target tissue may be covered. Further the direction of the outlet of the delivery channel may be altered in order to provide for a more precise delivery of a therapeutical molecule solution.”).
Therefore, It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application of the electroporation system or the method of adjustment of the therapy, as taught by Sano and modified by Wen, to further include a step of repositioning the electrotherapy treatment by repositioning the electrical field, like taught by Gehl, in order to cover the entire targeted tissue (see Gehl, [0108]).
Regarding Claim 10, Sano as modified by Wen discloses all the elements of Claim 9 as stated above. However, Sano as modified by Wen is silent as to wherein the ultrasound transducer probe is configured to convert the acoustic signals into electrical signals, and wherein the EAT system further comprises an amplifier coupled to the ultrasound transducer probe, the amplifier configured to amplify the electrical signals to create amplified electrical signals.
Wen further teaches wherein the ultrasound transducer probe is configured to convert the acoustic signals into electrical signals, and wherein the EAT system further comprises an amplifier coupled to the ultrasound transducer probe, the amplifier configured to amplify the electrical signals to create amplified electrical signals (Col. 8, Lines 7-10, wherein “The acoustic wave is received by an acoustic receiver 76 that converts the received acoustic wave into an electrical signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an ultrasonic transducer, as taught by Wen, in the electroacoustic imaging modality, as taught by Sano and modified by Wen under Claim 9, to convert acoustic signals to electrical signals to be able to send them to an electronic image processor for further processing and display (see Wen, Fig. 6, #76, 78, 80, 82). 
Regarding Claim 11, Sano as modified by Wen discloses all the elements of Claim 10. However, Sano as modified by Wen under Claim 10 is silent as to a data acquirer coupled to the EP generator, the amplifier, and the tomographic imager and configured to synchronize the ultra- short EPs with the acoustic signals.
Sano and Wen further disclose a data acquirer (see Sano, Fig. 6, #40; [0143] “treatment control computer”) coupled to the EP generator (see Sano, Fig. 6, #52), the amplifier (see Claim 10 regarding the amplifier connected to an ultrasound probe as part of the modified imaging modality/device; see Sano, Fig. 6, #30, 53 wherein the imaging device is connected to the computer #40), and the tomographic imager (see Sano, Fig. 6, #53, 30; [0143] wherein the imaging modality can a CT [tomography] system) and configured to synchronize the ultra- short EPs with the acoustic signals (see Sano, Fig. 6; #40, 11 [0143] wherein the computer #40 [, a data acquirer,] that receives the data from the EP generator and the imaging modality, display [#11] the targeted subject in real-time which under its broadest reasonable interpretation can be interpreted as synchronizing the EP generator data and imaging modality data that records the acoustic waves as explained in the parent claim, Claim 9).
In light of KSR, combining prior art elements according to known methods to yield predictable results would render the claim obvious. (see MPEP § 2143). Here, as discussed above, Sano discloses a system including a data acquirer (a computer), an EP generator connected to the data acquirer, an imaging device such as a tomography system connected to the data acquirer, and a display that displays real-time information about the subject under treatment based on the data obtained from the data acquirer. Wen further teaches an imaging system that monitors the acoustic waves induced by electrical pulses and amplifies the output signal received from its ultrasound probe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned elements to provide tomography images based on the acoustic waves generated in response to electrical stimulation of tissue during electrotherapeutic procedures, such as electroporation, like taught by Sano and further modified by Wen, to display real-time images representing electroacoustic properties of the targeted subject that might be of interest for monitoring the changes in electroacoustic properties of the tissue, assessing the efficacy of the treatment, or modifying the treatment.
Regarding Claim 12, Sano as modified by Wen discloses all the elements of Claim 9 as stated above. However, Sano as modified by Wen is silent as to wherein the ultrasound transducer probe is positioned adjacent to the tissue of the subject.
Wen further teaches wherein the ultrasound transducer probe is positioned adjacent to the tissue of the subject (Fig.3, #64 wherein the probe is positioned adjacent to the specimen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position an ultrasonic transducer adjacent to the targeted subject, as taught by Wen, to enable the electroacoustic imaging modality, as taught by Sano and modified by Wen under Claim 9, to convert acoustic signals to electrical signals to be able to send them to an electronic image processor for further processing and display (see Wen, Fig. 6, #76, 80, 82).
Regarding Claim 13, Sano further discloses wherein the electrotherapy treatment is electroporation ([0127] wherein the pulses may trigger electroporation).
Regarding Claim 14, Sano further discloses wherein the electrotherapy treatment is electrochemotherapy (ECT). ([0309] wherein “This characteristic anti-vascular effect of electroporation based therapies has been utilized in electro-chemotherapy (ECT) to treat bleeding metastasis).
Regarding Claim 15, Sano further discloses wherein the electrotherapy treatment is muscular electrostimulation. ([0379] wherein “The individual pulses are applied in alternating polarity to reduce muscle contractions”).
Regarding Claim 16, Sano further discloses wherein the ultra-short EPs are in a range of 1 picosecond (ps) to 100 microseconds (ps). ([0161] “a pulse length in the range of about 1 μs to 1 ms;”).
Regarding Claim 17, Sano further discloses wherein the ultra-short EPs have a voltage intensity in a range of 1 volt (V) to 5,000 V. ([0161] an electric field distribution for each conductive wire pair and/or across a treatment region ranging from about 5-5,000 V/cm).
Regarding Claim 18, Sano further discloses wherein the ultra-short EPs have a frequency in a range of 1 Hertz (Hz) to 100,000 Hz. ([0161] a frequency of pulse application ranging from about 0.001-100 Hz; a frequency of pulse signal ranging from about 0-100 MHz).
Regarding Claim 19, Sano further discloses adjusting the electrotherapy treatment based on the location of the electric field represented in the tomographic images. ([0145] “The treatment planning module 54 can display the progress of the treatment in real time … . This information can be displayed in a manner such that it can be used for example by a treating physician to determine whether the treatment was successful and/or whether it is necessary or desirable to re-treat the patient” in which retreating the patient can be interpreted as adjusting the electrotherapy treatment).
Regarding Claim 20, Sano further discloses wherein the electrotherapy treatment is ablation for cancer ([0006] wherein “a system and method of treating infiltrative cancer cells” is introduced; [0149] wherein “the treatment planning module may allow for a visualization of an ablation zone and surrounding selective treatment zone on the display device”; [0175] “a bimodal enhanced ablation mechanism (BEAM) platform that uses one or more bursts of high frequency electric fields which have been specifically optimized to modulate intracellular effects in cancer cells”; [0309] wherein “This characteristic anti-vascular effect of electroporation based therapies has been utilized in electro-chemotherapy (ECT) to treat bleeding metastasis).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0266438 A1) in view of Wen (US 6,645,144 B1).
Regarding Claim 21, Sano discloses a method for monitoring an electrotherapy treatment applied to a subject in need of the electrotherapy treatment ([0006] wherein “a system and method of treating infiltrative cancer cells” is introduced; Fig. 6, wherein an imaging device 30 is provided), wherein the method comprises: 
administering the electrotherapy treatment to the subject ([0015] applying “nanosecond-order pulses with microsecond order pulses”), wherein the electrotherapy treatment is electroporation therapy ([0127] wherein the pulses may trigger electroporation); 
performing … imaging on the subject (Fig. 6; [0141] “one or more probes 22 can be used to deliver therapeutic energy and are powered by a voltage pulse generator 10 that generates high voltage pulses as therapeutic energy,”; [0143] wherein “An imaging device 30 includes a monitor 31 for viewing the lesion 300 inside the patient 15 in real time. Examples of imaging devices 30 include ultrasonic, CT, MRI and fluoroscopic devices as are known in the art.”); 
using the … imaging to perform real-time monitoring and real-time guidance of the electroporation therapy ([0143] wherein “An imaging device 30 includes a monitor 31 for viewing the lesion 300 inside the patient 15 in real time. Examples of imaging devices 30 include ultrasonic, CT, MRI and fluoroscopic devices as are known in the art.”; [0146] “The treatment planning module 54 executed by a processor outputs various data including text and graphical data to the monitor 11 associated with the generator 10”; [0147] “The program storage 48 stores, among others, a treatment planning module 54 which includes a user interface module that interacts with the user in planning for, executing and reviewing the result of a treatment.”);  and 
obtaining … real- time critical feedback in response to using … [traditional ultrasound] imaging to perform the real-time monitoring and the real-time guidance of the electroporation therapy (see the citation in the preceding paragraphs regarding the use of an excitation source and a single imaging modality that can be an ultrasound system to perform real-time monitoring and guidance; [0145] “The treatment planning module 54 can display the progress of the treatment in real time … . This information can be displayed in a manner such that it can be used for example by a treating physician to determine whether the treatment was successful and/or whether it is necessary or desirable to re-treat the patient”).
However, Sano is silent as to obtaining, with no additional source, add-on imaging modality, or external imaging, real- time critical feedback in response to using the electroacoustic imaging.
Wen teaches to obtaining, with no additional source, add-on imaging modality, or external imaging, real- time critical feedback in response to using the electroacoustic imaging (Fig. 3, wherein a method of reverse electroacoustic imaging is provided in which the transducer #76 only used as an acoustic receiver in contrast to traditional ultrasound imaging that utilizes transducers that transmit and receive and visualize the echo of the transmitted signal. Therefore, Wen’s disclosed system as depicted in Fig. 3 does not require additional excitation sources or additional imaging modalities such as being used in traditional ultrasound probes; Fig. 3 further shows acoustic waves #93 generated as a result of electric pulses in the specimen; Col. 7, Line 54-Col. 8, Line 12 where the method of reverse electroacoustic imaging is introduced by inducing acoustic signals in the subject by the use of electric pulses that generate electromagnetic fields; Col. 8, Lines 7-12 wherein an image is formed and displayed which are representative of the induced acoustic waves generated as a result of changes in the electromagnetic field).
Similar to Sano, Wen discloses a method of electrical stimulation in which a subject can be targeted with electrical pulses (see Wen, Fig. 6 in which #62 applies voltage to the specimen via electrodes). Based on these electrical pulses, Wen provides a “reverse electroacoustic imaging” system which only utilizes an acoustic receiver that detects electroacoustic characteristic of the subjects without utilizing traditional ultrasound imaging (see Wen, Col. 7, Lines 54-65). Wen further contrasts the benefits of electroacoustic-based imaging with other conventional methods, such as ultrasound imaging and thermoacoustic imaging, and provides that the proposed  “reverse electroacoustic imaging” is capable of visualizing specific electroacoustic properties of the subject that might reveal further information of interest (see Wen, Col. 1, Line 35-Col. 2, Line 3). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the naturally generated acoustic wave induced by electrical pulses during electroporation therapy to modify the imaging modality of the electroporation system, as taught by Sano, to be an acoustic receiver with no additional sources or traditional imaging modalities, like taught by Wen, in order to monitor the process of electroporation and provide additional information about the properties and changes in the targeted subject based on electroacoustic properties of the tissue.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of new rejections necessitated by the amendments.
Regarding the claim interpretation under 35 U.S.C. 112(f), Applicant states that “FIGS. 1 and 8B and paragraphs 28, 47-48, and 72 of the specification provide the required support” for the term “data acquirer.” (see Applicant’s Remarks, Page 7). Examiner respectfully disagrees. As discussed under 112(f) Section above, the term “data acquirer” meet the three prong test. Here, according to the specification of the instant application, a data acquirer is shown in Fig. 1 and Fig. 8B as a box. The specification further discloses “The EAT system may include a data acquirer coupled to the EP generator, … to synchronize the ultra-short EPs with the acoustic signals,” (see Spec. [0028]), and “The data acquirer 125 synchronizes the ultra-short EPs with the acoustic signals” (see Spec. [0048]). Nonetheless, neither the Specification nor the claim recites sufficient structure for the term “data acquirer.” Therefore, claims’ interpretations under 112(f) remain the same as the first Office action.
Regarding the rejections under 112(a), Applicant states that “FIGS. 1 and 8B and paragraphs 28, 47-48, and 72 of the specification provide the required support” for the term “data acquirer,” and “Fig. 8B does not show a mere box. Rather, it shows a computing device with a monitor, controls, and communicative couplings.” (see Applicant’s Remarks, Page 7). Examiner respectfully disagrees as the aforementioned newly provided description of the box, “data acquirer,” as depicted in Fig. 8B has not been a part of the disclosed invention to be examined on the merits. 
Furthermore, regarding the rejections under 112(b), Applicant has referred to the dictionary meaning of the term “synchronize” and requested the withdrawal of the rejection. In response, Examiner directs the attention of the Applicant to the rejections and corresponding interpretations provided under Section 112(f) and (b) above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793